Citation Nr: 0106990	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  99-15 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
bilateral knee disorder.

2.  Entitlement to an increased evaluation in excess of 30 
percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active service from November 1942 to October 
1945.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a March 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  In April 2000, the Board remanded this case to the RO 
for additional development.  For reasons that will become 
clear below, the claim of entitlement to an increased 
evaluation in excess of 30 percent for bilateral pes planus 
will be the subject of the REMAND section of this decision.


FINDINGS OF FACT

1.  In October 1951, the RO denied service connection for a 
bilateral knee disability.

2.  Evidence received since the October 1951 denial of 
entitlement to service connection for a bilateral knee 
disability is not duplicative and is material to the 
adjudication of the veteran's claim.


CONCLUSION OF LAW

New and material evidence to reopen the claim of service 
connection for a bilateral knee disability has been submitted 
and the claim is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  38 C.F.R. 
§ 3.156(a) (2000) provides as follows:

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  However, for the 
purposes of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

As noted above, in October 1951, the RO denied service 
connection for a bilateral knee disability.  Since 1951, the 
veteran has submitted several pertinent medical opinions, 
dated August 1999 and January 2001, which support the theory 
that the bilateral knee disability has been aggravated or 
caused by the veteran's service connected bilateral pes 
planus.  See Allen v. Brown, 7 Vet. App. 439 (1995).  These 
opinions must be presumed to be true under the Court's 
decision in Justus and, under Hodge, provides new and 
material evidence to reopen the claim.  Accordingly, the 
Board finds that these reports provide new and material 
evidence to reopen the previously denied claim.  
Consequently, the claim must be reopened.  



ORDER

The claim of entitlement to service connection for a 
bilateral knee disability is reopened.


REMAND

The medical opinions submitted by the veteran are closely 
related to issues addressed in Allen.  The U.S. Court of 
Appeals for Veterans Claims (Court) in Allen held that the 
term "disability" as used in 38 U.S.C.A. § 1110 (West 1991) 
refers to an "impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated." 
Allen, 7 Vet. App. at 448.  Consequently, the Court concluded 
that "pursuant to § 1110 and § 3.310(a), when aggravation of 
a veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation."  Id.

In reviewing Allen, it becomes clear that the VA may 
compensate a veteran for a segment of a single disability 
("for the degree of disability [but only that degree] over 
and above the degree of disability existing prior to the 
aggravation").  While conceptually simple, this theory may 
be difficult in practical application.  However, it is 
important to note the VA has forged similar determinations in 
the past.  For example, in determining if a veteran is 
unemployable because of his service-connected disabilities, 
the VA is required to distinguish between the service-
connected and nonservice-connected disabilities.  In light of 
Allen the VA, in certain situations, will be required to 
determine the current disability, the degree of disability 
existing prior to the aggravation by the service-connected 
disability, and determine the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  The Board believes that additional medical 
information will be required to make this determination.

Regarding the claim of entitlement to an increased evaluation 
in excess of 30 percent for bilateral pes planus, the 
veteran's representative has requested a VA examination be 
performed.  In evaluating this case as a whole, the Board 
must note that recently enacted legislation, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former 
§ 5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of those treatment 
records identified by the veteran which 
have not been previously secured.

2.  The veteran should be afforded a VA 
examination by an appropriately qualified 
physician to determine the etiology of 
the veteran's bilateral knee disability 
and the nature and extent of the service 
connected bilateral pes planus.  All 
indicated studies should be performed.  
The rationale for any opinion expressed 
should be explained fully.  The claims 
folder and a copy of the REMAND should be 
made available to the examiner for review 
in conjunction with the examination of 
the veteran.  The examiner should be 
requested to review the record and 
interview the veteran in order to compile 
a complete history of these disorders to 
assist in the examination.  The examiner 
should then provide explicit responses to 
the following questions:

(a)  If a bilateral knee disability 
is found, the examiner should 
indicate the degree of medical 
probability that this condition is 
causally linked to the service 
connected bilateral pes planus.  
Specifically, what is the degree of 
medical probability that the 
bilateral pes planus caused or 
aggravated the bilateral knee 
disability?  If the examiner 
believes that the bilateral knee 
disability was not directly caused 
by, but was aggravated by, the 
service-connected bilateral pes 
planus, the examiner should provide 
a medical opinion as to the degree 
of identifiable increased disability 
that has been produced by the 
aggravation.  If the degree of 
increased disability can not be 
quantified, the examiner should so 
indicate.  A review of this REMAND 
may assist the examiner in this 
question.

(b)  What are the manifestations of 
the service-connected bilateral pes 
planus?

(c) The veteran has complaints of 
pain that he attributes to his 
service-connected bilateral pes 
planus.  Accordingly, the examiner 
must specifically comment on the 
presence or absence of any objective 
manifestation that would demonstrate 
functional impairment due to pain 
attributable to the bilateral pes 
planus.

(c) Does the veteran have 
incoordination or an impaired 
ability to execute skilled movements 
smoothly as a result of his service-
connected bilateral pes planus?  If 
so, the examiner should comment on 
the severity of his incoordination 
and the effect incoordination has on 
his ability to function.

If the examiner concludes that one or 
more of the above questions can not be 
answered without resort to speculation, 
he or she should so indicate.

3.  The RO should review the medical 
report above to determine if it meets the 
requirements of paragraph 2.  If not, the 
report should be returned as inadequate 
for rating purposes. 

4.  Thereafter, the claim of entitlement to 
service connection for a bilateral knee 
disability should be reviewed by the RO in 
light of the Court's determination in Allen 
v. Brown, 7 Vet. App. 439 (1995) on a de novo 
basis.  The RO must review the claims file 
and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act (to 
be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance on 
the processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letters 00-87 (November 17, 2000), 
00-92 (December 13, 2000), and 01-02 (January 
9, 2001), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent Court decisions that are 
subsequently issued also should be 
considered.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 



